DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 has been considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites the terms “a first belt layer” and “a first zigzag belt”. There is insufficient antecedent basis for this terminology in the specification. Applicant is asked to amend the claims or written description without the introduction of new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 2005/0194081 A1), in view of Kmiecik et al. (US 2016/0023517 A1), in view of Ueyoko et al. (US 2014/0174625 A1 – of record).
Regarding claims 1, 8, Yano discloses a pneumatic tire having a carcass 16, a belt layer 20 – (construed as a belt reinforcing structure). The belt layer includes: a main belt layer 26 – (construed as a main belt structure), an auxiliary belt layer 28 provided radially outside of the main belt layer (and is provided to be 140% more than the width of the main belt – (construed as the auxiliary belt is the widest belt layer and has outer lateral ends that fold over the main belt package)) and a protective belt layer 22 – (construed as a cut protector belt) provided radially outside of the auxiliary layer. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The main belt layer is configured to have a belt ply, whose cords are inclined at an angle of 2° - 25° with respect to (wrt) the tire equator surface and which are bent within the same plane such that the organic fiber cords are inclined in opposite directions from each other at each ply end and which extend in a circumferential direction of the tire in a zigzag form – (construed as a first zigzag belt reinforcing structure forming two layers of cords, the cords inclined at 5 to 30 degrees relative to the centerplane of the tire extending in alternation to turnaround points at each lateral edge, wherein the first zigzag belt reinforcing structure is wider than the first belt layer, see [0096]. 
The main belt layer is configured to have a belt ply, whose cords are inclined at an angle of substantially 0° with respect to (wrt) the tire equator surface – (construed as a first belt layer having cords arranged at an angle of 5 degrees or less with respect to the mid-circumferential plane), see [0092].
Yano does not explicitly disclose the auxiliary belt is a zigzag belt formed of a dual modulus strip formed of two different reinforcement cords; nor where the cut protector belt is a geodesic belt. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tire as claimed since:
Kmiecik discloses a pneumatic tire for high-speed applications such as those used on aircraft. The tire is configured to have at least one zigzag belt reinforcing structure 70 – (construed as an auxiliary belt), see [0026]. Additionally, the belt is formed as a composite strip of at least two types of reinforcement cords of differing modulus values – (construed as the auxiliary belt is a zigzag belt formed of a dual modulus strip formed of two different reinforcement cords), see [0028].
Ueyoko discloses a true geodesic belt has the advantage of a higher crown angle at the centerline as compared to the zigzag belt. And where the true geodesic belt also has the advantage of no shear stress, because it is the minimum path, see [0003]. And where a geodesic belt is suitable for use disposed radially outward of a main belt layer – (construed as a cut protector belt being a geodesic belt), see [0030].
Regarding claims 2-7, modified Yano further discloses the two different reinforcement cords of the dual modulus strip are not wrapped together; wherein the dual modulus strip has a plurality of reinforcement cords, and the lower modulus reinforcement cords are located on the lateral outer ends of the composite strip – (construed as a nylon reinforcement cord located at each lateral end); wherein the strip is formed of merged or hybrid cord made of aramid and nylon – (construed as the dual modulus strip is formed of a plurality of reinforcement cords having a merged cord construction of nylon and aramid twisted together); wherein the dual modulus strip has a nylon reinforcement cord at each lateral end; wherein the dual modulus strip has an odd number of nylon cords at one end; wherein the dual modulus strip has an odd number of nylon cords at one end, and an even number of nylon cords at the opposite lateral end, see [0028].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749